Exhibit 10.1

 

Execution Copy

 

AMENDMENT AND COMPROMISE AGREEMENT

 

This AMENDMENT AND COMPROMISE AGREEMENT (“Amendment”) dated as of March 31, 2009
(the “Effective Date”) is made by and among GKK CAPITAL LP, a Delaware limited
partnership (the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, a national
banking association as Administrative Agent (hereinafter referred to in such
capacity as the “Agent”) for the Banks under the Credit Agreement referred to
herein and as a Bank, and RAYMOND JAMES BANK, FSB; CITICORP NORTH AMERICA, INC.;
DEUTSCHE BANK TRUST COMPANY AMERICAS; MORGAN STANLEY SENIOR FUNDING, INC., and
WELLS FARGO BANK, N.A., as the Banks; and certain other parties identified on
the signature pages hereof.

 

Reference is made to the First Amended and Restated Credit Agreement dated as of
June 28, 2007, by and among the Borrower, the Banks, the Agent, the Sole Lead
Manager and Arranger (as amended from time to time, the “Existing Credit
Agreement”; and as amended hereby, the “Credit Agreement”).

 

The Borrower, the Banks and the Agents have agreed that the Existing Credit
Agreement be amended, settled and compromised on the terms and conditions
provided herein, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


1.                                       DEFINITIONS.


 


(A)           THE FOLLOWING DEFINITIONS CONTAINED IN SECTION 1.1 (DEFINITIONS
AND RULES OF INTERPRETATION) OF THE EXISTING CREDIT AGREEMENT SHALL BE AMENDED
AND RESTATED IN ITS ENTIRETY:


 


(I)            “EVENTS OF DEFAULT” HAS THE MEANING GIVEN IN SECTION 8(A) OF THE
COMPROMISE AGREEMENT.


 


(II)           “LOANS” MEANS LOANS WHICH WERE ORIGINALLY MADE TO THE BORROWER
UNDER THE CREDIT AGREEMENT, AS REDUCED TO THE REDUCED PRINCIPAL BALANCE AND MADE
NON-RECOURSE IN ACCORDANCE WITH THE PROVISIONS OF THIS AMENDMENT.


 


(III)          “MATURITY DATE” MEANS DECEMBER 31, 2056 OR SUCH EARLIER DATE ON
WHICH THE LOANS SHALL BECOME DUE AND PAYABLE PURSUANT TO THE TERMS HEREOF.


 

(iv)          “Obligations” means the Loans in the amount of the Reduced
Principal Balance on the Effective Date plus any Default Interest accruing

 

--------------------------------------------------------------------------------


 

thereon and all other obligations, if any, arising under the Compromise
Agreement.

 


(B)                                THE FOLLOWING ADDITIONAL TERMS USED IN THIS
AMENDMENT SHALL HAVE THE MEANINGS INDICATED BELOW AND SHALL BE INSERTED
ALPHABETICALLY INTO THE EXISTING CREDIT AGREEMENT:


 


(I)            “AMENDMENT PARTIES” MEANS THE OBLIGORS AND EACH OWNER OF
DEDICATED CDO SECURITIES.


 


(II)           “BANKRUPTCY PROCEEDING” MEANS A PROCEEDING COMMENCED BY VOLUNTARY
OR INVOLUNTARY PETITION PURSUANT TO THE BANKRUPTCY REFORM ACT OF 1978, AS
AMENDED.


 


(III)          “COMPROMISE AGREEMENT” MEANS THAT CERTAIN AMENDMENT AND
COMPROMISE AGREEMENT DATED AS OF MARCH 31, 2009, BETWEEN THE BORROWER, THE AGENT
AND LENDERS THERETO.


 


(IV)          “DEDICATED CDO SECURITIES CASH FLOW” MEANS FIFTY PERCENT (50%) OF
ALL PAYMENTS OF ANY NATURE MADE FROM TIME TO TIME FROM OR ON ACCOUNT OF
OWNERSHIP RIGHTS, TITLE AND INTEREST IN AND TO DEDICATED CDO SECURITIES
COMMENCING WITH THE THIRD QUARTER OF 2009 (PAYMENT DATES OF JULY 27, 2009 FOR
THE 2005 AND 2006 CDOS AND AUGUST 15, 2009 FOR THE 2007 CDO) UNTIL SUCH TIME AS
THE OBLIGATIONS ARE PAID IN FULL.  FOR AVOIDANCE OF DOUBT, DEDICATED CDO
SECURITIES CASH FLOW SHALL NOT INCLUDE THE REMAINING FIFTY PERCENT (50%) OF
PAYMENTS, WHICH THE OWNERS OF DEDICATED CDO SECURITIES SHALL CONTINUE TO BE
ENTITLED TO.


 


(V)           “DEDICATED CDO SECURITIES” MEANS THE CLASSES OF SECURITIES
REPRESENTING RIGHTS TO RECEIVE PAYMENTS FROM REAL ESTATE-RELATED DEBT
OBLIGATIONS MORE PARTICULARLY DESCRIBED IN SCHEDULE 1 ATTACHED HERETO.


 


(VI)          “DEFAULT INTEREST” HAS THE MEANING GIVEN IN SECTION 3(B).


 


(VII)         “INSTRUCTION LETTERS” MEANS IRREVOCABLE INSTRUCTIONS IN
SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT A TO THIS COMPROMISE AGREEMENT,
DIRECTING THE TRUSTEE (OR SUCCESSOR TRUSTEE) WITH RESPECT TO EACH OF THE
DEDICATED CDO SECURITIES TO PAY ALL DEDICATED CDO SECURITIES CASH FLOW ARISING
THEREFROM TO AN ACCOUNT MAINTAINED BY THE AGENT FOR ITS BENEFIT AND THE PRO RATA
BENEFIT OF THE BANKS IN ACCORDANCE WITH THE TERMS OF SUCH IRREVOCABLE
INSTRUCTION LETTER.


 


(VIII)        “OBLIGORS” MEANS THE BORROWER AND THE GUARANTORS.


 


(IX)           “OUTSTANDING LETTER OF CREDIT” MEANS THAT CERTAIN LETTER OF
CREDIT AS DEFINED IN SECTION 2(B) HEREIN.

 

2

--------------------------------------------------------------------------------


 


(X)            “OWNER OF DEDICATED CDO SECURITIES” MEAN EACH OF THE ENTITIES
IDENTIFIED ON SCHEDULE 1 HERETO AS THE OWNER OF THE DEDICATED CDO SECURITIES
IDENTIFIED THEREON.


 


(XI)           “PRE-EXISTING OBLIGATIONS” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN SECTION 2(B) HEREIN.


 


(XII)          “REDUCED PRINCIPAL BALANCE” MEANS $15,000,000 AS OF THE EFFECTIVE
DATE, AS SUCH AMOUNT MAY BE REDUCED FROM TIME TO TIME BY PAYMENTS FROM THE
DEDICATED CDO SECURITIES CASH FLOW.


 


(XIII)         “SL GREEN” MEANS SL GREEN REALTY CORP., A MARYLAND CORPORATION.


 


(XIV)        “TRANSACTION DOCUMENTS” MEANS THIS COMPROMISE AGREEMENT AND THE
INSTRUCTION LETTERS.


 


(C)                                  CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED SHALL HAVE THE MEANINGS PROVIDED FOR IN THE CREDIT AGREEMENT. 
DEFINITIONS NO LONGER USED IN THIS AMENDMENT OR THE CREDIT AGREEMENT AS AMENDED
HEREBY SHALL BE DEEMED DELETED.


 


2.                                      COMPROMISE; SETTLEMENT AND FORGIVENESS
OF DEBT.


 


(A)                                  AFFIRMATION OF LOANS, ETC.  THE OBLIGORS,
THE AGENT AND THE BANKS ACKNOWLEDGE AND AGREE THAT PRIOR TO THE CONSUMMATION OF
THE TRANSACTIONS SET FORTH HEREIN THE FOLLOWING OBLIGATIONS ARE IN EXISTENCE
(COLLECTIVELY REFERRED TO HEREIN AS THE “PRE-EXISTING OBLIGATIONS”):


 


(I)            THE OUTSTANDING UNPAID AMOUNT OF THE LOANS IS $172,576,404.12 AS
OF MARCH 26, 2009, WHICH IS COMPRISED OF A PRINCIPAL BALANCE OF $172,301,129.39
AND ACCRUED AND UNPAID INTEREST AND FEES OF $275,274.73;


 


(II)           NO SWING LOANS ARE OUTSTANDING; AND


 


(III)          ONE LETTER OF CREDIT (THE “OUTSTANDING LETTER OF CREDIT”) HAS
BEEN ISSUED BY THE AGENT AS THE ISSUING LENDER IN THE UNDRAWN FACE AMOUNT (AS OF
THE EFFECTIVE DATE) OF $2,000,000.


 


(B)                                 COMPROMISE OF PRE-EXISTING OBLIGATIONS.  IN
FULL AND FINAL SATISFACTION OF THE PRE-EXISTING OBLIGATIONS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS AMENDMENT, THE OBLIGORS, THE BANKS AND
THE AGENT HEREBY AGREE TO THE FOLLOWING SETTLEMENT AND COMPROMISE OF THE
PRE-EXISTING OBLIGATIONS:


 


(I)            BORROWER’S PAYMENT TO THE AGENT (FOR THE RATABLE BENEFIT OF THE
BANKS) OF $45,000,000.00 IN CASH ON THE EFFECTIVE DATE; PLUS

 

3

--------------------------------------------------------------------------------


 


(II)           THE AGENT AND THE BANKS SHALL BE ENTITLED TO THE RIGHTS SET FORTH
IN THIS AMENDMENT WITH RESPECT TO THE DEDICATED CDO SECURITIES CASH FLOW IN THE
AMOUNT OF THE REDUCED PRINCIPAL BALANCE.


 


(C)                                  PAYMENT TERMS FOR LOANS.  SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS AMENDMENT, THE BORROWER, THE BANKS AND
THE AGENT AGREE TO THE FOLLOWING PAYMENT TERMS WITH RESPECT TO LOANS (AS REDUCED
IN AMOUNT TO THE REDUCED PRINCIPAL BALANCE ON THE EFFECTIVE DATE):


 

(A)          THE OBLIGATIONS SHALL BE REPAID EXCLUSIVELY FROM THE DEDICATED CDO
SECURITIES CASH FLOWS TO BE PAID TO THE AGENT.  UNTIL ALL OBLIGATIONS ARE PAID
IN FULL, ALL DEDICATED CDO SECURITIES CASH FLOWS PAYMENTS RECEIVED BY THE AGENT
SHALL BE DISTRIBUTED FOR APPLICATION AS FOLLOWS:

 

(i)            First, to payment of, or (as the case may be) the reimbursement
of, the Agent for or in respect of all reasonable costs, expenses, and
disbursements (including, without limitation, reasonable attorneys’ fees) which
shall have been incurred or sustained by the Agent acting in such capacity (as
set forth in the Credit Agreement) under this Amendment or in support of any
provision of adequate indemnity to the Agent against any taxes or liens which by
law shall have, or may have, priority over the rights of the Agent to such
monies, and payment of any other amounts due to Agent pursuant to the terms of
this Amendment.

 


(II)           SECOND, TO THE PAYMENT OF DEFAULT INTEREST, IF ANY, ON THE
REDUCED PRINCIPAL BALANCE, APPLIED AMONG THE BANKS PRO RATA;


 


(III)          THIRD, TO THE PAYMENT OF THE REDUCED PRINCIPAL BALANCE OF THE
LOANS, APPLIED AMONG THE BANKS PRO RATA;


 


(IV)          FOURTH, TO ALL OTHER OBLIGATIONS IN SUCH ORDER OR PREFERENCE AS
THE MAJORITY BANKS SHALL DETERMINE; AND


 

(iv)          Lastly, the excess, if any, shall be returned to the Borrower or
to such other Persons as are legally entitled thereto.

 

All payments shall be made without set-off or counterclaim in immediately
available federal funds.

 


3.                                      CERTAIN AMENDMENTS TO EXISTING CREDIT
AGREEMENT.


 


(A)                                  ARTICLES 2 (THE CREDIT FACILITY), 3
(REPAYMENT OF LOANS) AND 4 (CERTAIN GENERAL PROVISIONS) OF THE EXISTING CREDIT
AGREEMENT ARE HEREBY DELETED EXCEPT AS SPECIFICALLY SET FORTH BELOW.  FOR
AVOIDANCE OF DOUBT, NO NEW LOANS (WHETHER REVOLVING CREDIT LOANS OR SWING LOANS)
OR LETTERS OF CREDIT MAY BE REQUESTED AND NO COMMITMENTS ON THE PART OF THE
BANKS TO EXTEND ANY NEW LOANS OR ISSUE ANY LETTERS OF CREDIT REMAINS IN EFFECT,
AND THE REPAYMENT TERMS APPLICABLE TO THE REDUCED PRINCIPAL BALANCE OF THE
OBLIGATIONS SHALL TAKE EFFECT IN LIEU OF THE PAYMENT TERMS PREVIOUSLY APPLICABLE
TO THE LOANS.  IN ANY EVENT, THE FOLLOWING

 

4

--------------------------------------------------------------------------------


 


PROVISIONS OF SUCH ARTICLES SHALL REMAIN IN EFFECT:  (I) SECTIONS 2.12, 3.1, 3.3
AND 4.12 (EACH AS AMENDED BELOW) AND (II) SECTIONS 4.4(A) THROUGH (C).


 

(b)           Section 2.12 (Letters of Credit) shall no longer be applicable
with respect to the Obligors; provided, however, (i) each Bank shall continue to
be fully bound by the provisions of the Credit Agreement to reimburse the Agent
(as the Issuing Lender) for any and all draws and other liabilities arising out
of or with respect to the Outstanding Letter of Credit, (ii) the Banks agree
that $2,000,000 (“LC Reserve”) of the $45,000,000 payment being made pursuant to
Section 2.(b)(i) above shall be retained by the Agent to be available to
reimburse the Agent (as the Issuing Lender) for draws on the Outstanding Letter
of Credit and to the extent that the Outstanding Letter of Credit is from time
to time reduced or expires undrawn then the Agent shall remit to each Bank its
pro rata share of any amount by which the LC Reserve exceeds the Letter of
Credit Liabilities, and (iii) the Obligors acknowledge and agree that the LC
Reserve belongs solely to the Banks and the Agent and that none of the Obligors
shall have any right, title or interest in the LC Reserve or monies subsequent
disbursed by the Agent to the Banks.

 

(c)           Section 3.1 (Stated Maturity) shall be amended and restated in its
entirety to read as follows:

 

“The Borrower promises to pay on the Maturity Date the Loans, provided that
nothing contained herein shall modify the non-recourse nature of the Loans in
accordance with the provisions of the Compromise Agreement.”

 

(d)           Section 3.3 (Optional Prepayments) shall be amended and restated
in its entirety to read as follows:

 

“The Borrower shall have the right, at its election, to prepay the outstanding
amount of the applicable Loans, as a whole or in part, at any time without
penalty or premium.  The Borrower shall give to the Agent, no later than
11:00 a.m. (New York time) at least one (1) Business Day’s prior written notice
of any prepayment pursuant to this section 3.3, specifying the proposed date of
prepayment and the principal amount to be prepaid.  Any payment which is
received by the Agent later than 2 p.m. (New York time), shall be deemed to have
been received on the immediately succeeding Business Day.

 

(e)           Section 4.12 Interest of Overdue Amounts shall be amended and
restated in its entirety to read as follows:

 

“Following the occurrence and during the continuance of an Event of Default and
regardless of whether or not the Agent or the Banks shall have accelerated the
maturity of the Loans, at the option of the Required Banks, all Loans shall bear
interest payable on demand at a rate per annum equal to 15% on the unpaid
balance (“Default Interest”).”

 

(f)            Article 5 (Security; Guaranty) of the Existing Credit Agreement
is hereby deleted.

 

5

--------------------------------------------------------------------------------


 

(g)           Article 6 (Representations and Warranties of the Borrower) of the
Existing Credit Agreement is hereby deleted and deemed to refer instead to
representations and warranties set forth in this Amendment.

 

(h)           Articles 7 (Affirmative Covenants of the Borrower), 8 (Certain
Negative Covenants of the Borrower) and 9 (Financial Covenants) of the Existing
Credit Agreement are hereby deleted and deemed to refer instead to covenants set
forth in this Amendment.

 

(i)            Articles 10 (Closing Conditions) and 11 (Conditions to All
Borrowings) of the Existing Credit Agreement are hereby deleted, as being no
longer applicable.

 

(j)            Article 12 (Events of Default; Acceleration; Etc.) of the
Existing Credit Agreement is hereby deleted and deemed to refer instead to the
Events of Default and remedies described in this Amendment.

 

(k)           Articles 15 (Expenses) is hereby deleted and deemed to refer
instead to Expenses described in this Agreement and Article 16 (Indemnification)
is hereby deleted and deemed to refer instead to the Indemnification set forth
in Section 10 of this Amendment.

 

(l)            Article 17 (Survival of Covenants, Etc.) is hereby deleted, as no
longer applicable.

 


4.                                      DEDICATED CDO SECURITIES CASH FLOWS.


 


(A)           DIRECTION OF DEDICATED CDO SECURITIES CASH FLOW.  EACH OWNER OF
DEDICATED CDO SECURITIES HEREBY IRREVOCABLY DIRECTS TO THE AGENT THE SOLE AND
EXCLUSIVE RIGHT TO RECEIVE THE DEDICATED CDO SECURITIES CASH FLOWS UNTIL SUCH
TIME AS THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL.


 


(B)           INSTRUCTION LETTERS.  EACH OWNER OF THE DEDICATED CDO SECURITIES
SHALL, UPON ESTABLISHMENT OF THE CUSTODIAL ACCOUNT AS SET FORTH HEREIN AND FROM
TIME TO TIME, EXECUTE AND DELIVER INSTRUCTION LETTERS, AS APPLICABLE, FOR ITS
DEDICATED CDO SECURITIES AND SHALL CAUSE THE TRUSTEE OF THE DEDICATED CDO
SECURITIES TO DULY FOLLOW THE PROVISIONS SET FORTH THEREIN WITH RESPECT TO THE
DEDICATED CDO SECURITIES CASH FLOWS.  IN ADDITION, THE OWNERS OF THE CDO
SECURITIES SHALL GRANT THE AGENT A LIMITED POWER OF ATTORNEY IN A FORM
REASONABLY ACCEPTABLE TO THE AGENT WITH RESPECT TO THE DIRECTION OF THE
DEDICATED CDO SECURITIES CASH FLOW TO A CUSTODIAL ACCOUNT ON TERMS REASONABLY
ACCEPTABLE TO THE AGENT FROM WHICH THE DEDICATED CDO SECURITIES CASH FLOW SHALL
BE DELIVERED BY THE CUSTODIAN TO THE AGENT UNTIL SUCH TIME AS THE OBLIGATIONS
HAVE BEEN PAID IN FULL OR THE PARTIES SHALL AGREE OTHERWISE.  THE OWNERS OF THE
DEDICATED CDO SECURITIES SHALL USE BEST COMMERCIALLY REASONABLE EFFORTS TO
FINALIZE THE POWER OF ATTORNEY AND ESTABLISH THE CUSTODIAL ACCOUNT AND EXECUTE
AND DELIVER A CUSTODIAL AGREEMENT WITH RESPECT TO THE CUSTODIAL ACCOUNT IN A
FORM REASONABLY ACCEPTABLE TO THE AGENT AS SOON AS PRACTICABLE BUT WITHIN FIVE
(5) BUSINESS DAYS OF THE EFFECTIVE DATE.


 


(C)           TURNOVER OF DEDICATED CDO CASH FLOWS.  IN THE EVENT THAT ANY OF
THE BORROWER OR THE OWNERS OF DEDICATED CDO SECURITIES RECEIVES ANY DEDICATED
CDO SECURITIES CASH FLOW PAYMENTS, SUCH PAYMENTS SHALL BE HELD IN TRUST FOR THE
BENEFIT OF THE AGENT AND THE

 

6

--------------------------------------------------------------------------------


 


BANKS AND IMMEDIATELY TURNED OVER TO THE AGENT FOR APPLICATION IN ACCORDANCE
WITH THIS AMENDMENT.


 


5.                                      RELEASE OF OBLIGORS AND CERTAIN OTHER
PARTIES.   EACH OF THE AGENT AND THE BANKS HEREBY FOREVER RELEASE AND DISCHARGE
THE BORROWER, THE GUARANTORS, THE MANAGER AND SL GREEN, THEIR RESPECTIVE
PARENTS, SUBSIDIARIES AND ALL OTHER ENTITIES AFFILIATED WITH THE BORROWER, THE
GUARANTORS, THE MANAGER AND SL GREEN, AS APPLICABLE, AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS AND REPRESENTATIVES, AND THE
RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF EACH OF
THE FOREGOING, FROM ANY AND ALL LIABILITIES, CLAIMS, COUNTERCLAIMS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES OR DEMANDS OF ANY KIND WHATSOEVER IN LAW OR IN
EQUITY INCLUDING WITHOUT LIMITATION, FROM ANY CLAIMS OR JOINDERS FOR SOLE
LIABILITY, CONTRIBUTION, INDEMNITY OR OTHERWISE, WHICH EXIST AGAINST THEM OR ANY
OF THEM WHICH EACH OF THE AGENT OR THE BANKS HAS, HAD OR MAY HAVE, WHETHER KNOWN
OR UNKNOWN, FORESEEN OR UNFORESEEN, BY REASON OF, RELATING TO, OR ARISING IN
CONNECTION WITH EVENTS, ACTIONS OR INACTIONS OCCURRING PRIOR TO THE EFFECTIVE
DATE IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT AND ALL LOAN DOCUMENTS AND
ALL OBLIGATIONS AND TRANSACTIONS IN CONNECTION THEREWITH, PROVIDED, HOWEVER, IF
A BANKRUPTCY PROCEEDING IS COMMENCED WITH RESPECT TO ANY OBLIGOR WITHIN NINETY
(90) DAYS OF THE EFFECTIVE DATE AND  THE AGENT AND THE BANKS ARE REQUIRED TO
DISGORGE AT LEAST $45,000,000 OF THE CONSIDERATION SET FORTH IN SECTION
2(B) ABOVE, THEN THE RELEASE SET FORTH HEREIN SHALL BE OF NO FURTHER FORCE OR
EFFECT IN ITS ENTIRETY.


 

The provisions of the foregoing paragraph shall not be construed as an
acknowledgement of any obligation, responsibility or liability of any party
identified above other than by the Obligors with respect to the obligations
under the Credit Agreement and this Amendment.   Notwithstanding the foregoing,
nothing herein shall release the Obligations (which are non-recourse in
accordance with the provisions of Section 13 below) and covenants set forth in
this Amendment.

 


6.                                      CONDITIONS TO EFFECTIVENESS.  THIS
AMENDMENT, AND THE COMPROMISE, SETTLEMENT, RELEASE AND MODIFICATIONS TO THE
CREDIT AGREEMENT DESCRIBED HEREIN SHALL BE EFFECTIVE ON THE EFFECTIVE DATE IF
AND ONLY IF EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAS BEEN SATISFIED AS OF
THE EFFECTIVE DATE:


 


(A)           EXECUTION OF THIS AMENDMENT AND OTHER TRANSACTION DOCUMENTS:  THIS
AMENDMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS SHALL HAVE BEEN EXECUTED
BY THE BORROWER, EACH OTHER OBLIGOR PARTY THERETO AND EACH OF THE BANKS PARTY
THERETO.


 


(B)           CASH PAYMENT.  CONTEMPORANEOUS WITH THE EXECUTION AND DELIVERY OF
THIS AMENDMENT, THE BORROWER SHALL MAKE THE $45,000,000 CASH PAYMENT REFERENCED
IN SECTION 2(B) ABOVE.


 


(C)           EXPENSES:  THE BORROWER SHALL HAVE PAID TO THE AGENT ALL
REASONABLE OUT OF POCKET THIRD PARTY COSTS AND EXPENSES PAID OR INCURRED BY THE
AGENT (TO THE EXTENT NOT PREVIOUSLY REIMBURSED BY THE BORROWER), INCLUDING FEES
AND EXPENSES OF MESIROW FINANCIAL HOLDINGS, INC. AND THE AGENT’S COUNSEL UP TO
AN AGGREGATE AMOUNT OF $500,000 AND THE LENDERS’ COUNSEL UP TO AN AGGREGATE
AMOUNT OF $50,000.


 


(D)           EVIDENCE OF AUTHORITY.  THE AGENT SHALL HAVE RECEIVED A DULY
CERTIFIED

 

7

--------------------------------------------------------------------------------


 


COPY OF THE DOCUMENTS AUTHORIZING THE BORROWER TO ENTER INTO TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 

7.                                      Representations, Warranties and
Covenants.

 


(A)                                  REPRESENTATIONS AND WARRANTIES:  THE
AMENDMENT PARTIES EACH HEREBY REPRESENT AND WARRANT TO THE AGENT AND THE BANKS,
WITH RESPECT TO ANY OF THE FOLLOWING THAT APPLIES TO IT, AS FOLLOWS:


 


(I)            EACH OF THE BORROWER AND THE OWNERS OF DEDICATED CDO SECURITIES
IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
FORMATION.  GKK QUALIFIES FOR TAXATION AS A REAL ESTATE INVESTMENT TRUST UNDER
SECTION 856 OF THE CODE AND HAS ELECTED TO BE TREATED AS A REAL ESTATE
INVESTMENT TRUST PURSUANT TO THE CODE.


 


(II)           THIS AMENDMENT AND THE OTHER TRANSACTION DOCUMENTS HAVE BEEN DULY
EXECUTED BY AN AUTHORIZED OFFICER OF EACH AMENDMENT PARTY.


 


(III)          THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT AND
THE OTHER TRANSACTION DOCUMENTS BY THE AMENDMENT PARTIES HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY LIMITED LIABILITY COMPANY, LIMITED PARTNERSHIP OR
CORPORATE ACTION (AS APPLICABLE), REQUIRE NO GOVERNMENTAL APPROVAL, AND WILL
NEITHER CONTRAVENE, CONFLICT WITH, NOR RESULT IN THE BREACH OF ANY LAW, CHARTER,
ARTICLES, OR CERTIFICATE OF INCORPORATION, ORGANIZATION OR FORMATION, BYLAWS,
OPERATING AGREEMENT, LIMITED PARTNERSHIP AGREEMENT OR OTHER AGREEMENT, CONTRACT
OR INDENTURE GOVERNING OR BINDING UPON ANY OF THE AMENDMENT PARTIES OR ANY OF
THEIR RESPECTIVE ASSETS.


 


(IV)          THIS AMENDMENT AND THE OTHER TRANSACTION DOCUMENTS ARE VALID AND
LEGALLY BINDING OBLIGATIONS OF EACH OF THE AMENDMENT PARTIES, ENFORCEABLE IN
ACCORDANCE WITH THE RESPECTIVE TERMS AND PROVISIONS HEREOF AND THEREOF, EXCEPT
AS ENFORCEABILITY IS LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING GENERALLY THE ENFORCEMENT OF
CREDITORS’ RIGHTS AND EXCEPT TO THE EXTENT THAT AVAILABILITY OF THE REMEDY OF
SPECIFIC ENFORCEMENT OR INJUNCTIVE RELIEF IS SUBJECT TO THE DISCRETION OF THE
COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


 


(V)           OWNERS OF DEDICATED CDO SECURITIES HAVE ALL RIGHTS, TITLE AND
INTEREST IN AND TO THE DEDICATED CDO SECURITIES CASH FLOW FREE AND CLEAR OF ANY
LIEN, ENCUMBRANCE, SECURITY INTEREST, PLEDGE, CHARGE OR OTHER RESTRICTION OF ANY
KIND (OTHER THAN AS SET FORTH IN THE APPLICABLE INDENTURE GOVERNING THE
DEDICATED CDO SECURITIES) AND HAVE THE AUTHORITY, RIGHT AND ABILITY TO DIRECT
THE DEDICATED CDO SECURITIES CASH FLOWS TO THE AGENT AS CONTEMPLATED IN THIS
AMENDMENT.  TO THE REASONABLE KNOWLEDGE OF THE OWNERS OF DEDICATED CDO
SECURITIES, THERE IS NO FINANCING STATEMENT, SECURITY AGREEMENT, CHATTEL
MORTGAGE, OR OTHER DOCUMENT FILED OR RECORDED

 

8

--------------------------------------------------------------------------------


 


WITH ANY FILING RECORDS, REGISTRY, OR OTHER PUBLIC OFFICE, THAT PURPORTS TO
COVER, AFFECT OR GIVE NOTICE OF ANY PRESENT OR POSSIBLE FUTURE LIEN ON, OR
SECURITY INTEREST OR SECURITY TITLE IN ANY DEDICATED CDO SECURITIES OR DEDICATED
CDO SECURITIES CASH FLOW OR RIGHTS THEREUNDER.


 


(VI)          SUBSEQUENT TO THIS AMENDMENT, THE OBLIGATIONS (TO THE EXTENT THAT
THERE MAY BE RECOURSE TO THE BORROWER WITH RESPECT THERETO) SHALL CONSTITUTE
SENIOR OBLIGATIONS OF THE BORROWER WHICH ARE PARI PASSU WITH ALL OTHER UNSECURED
SENIOR INDEBTEDNESS OF THE BORROWER.


 


(B)                                 COVENANTS:  THE BORROWER AND THE OWNERS OF
DEDICATED CDO SECURITIES HEREBY COVENANT FOR THE BENEFIT OF THE AGENT AND THE
BANKS AS FOLLOWS:


 


(I)            THE BORROWER AND EACH OWNER OF DEDICATED CDO SECURITIES WILL USE
COMMERCIALLY REASONABLE EFFORTS TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT
ITS LEGAL EXISTENCE, TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT ALL OF ITS
RIGHTS AND FRANCHISES.


 


(II)           NEITHER THE BORROWER NOR ANY OWNER OF DEDICATED CDO SECURITIES
SHALL TRANSFER, ASSIGN OR OTHERWISE GRANT ANY OTHER PARTY ANY DIRECT OR INDIRECT
INTERESTS IN ANY OF THE RIGHTS, TITLE OR INTERESTS TO THE DEDICATED CDO
SECURITIES OR DEDICATED CDO SECURITIES CASH FLOW.


 


(III)          NEITHER THE BORROWER NOR ANY OWNER OF DEDICATED CDO SECURITIES
SHALL CREATE OR INCUR OR SUFFER TO BE CREATED OR INCURRED OR TO EXIST ANY LIEN,
ENCUMBRANCE, SECURITY INTEREST, PLEDGE, CHARGE OR OTHER RESTRICTION OF ANY KIND
(OTHER THAN AS SET FORTH IN THE APPLICABLE INDENTURE GOVERNING THE DEDICATED CDO
SECURITIES) UPON ANY OF THE DEDICATED CDO SECURITIES OR DEDICATED CDO SECURITIES
CASH FLOW.


 

(iv)          The Borrower and any Owner of Dedicated CDO Securities shall at
the request of the Agent cause Instruction Letters to be delivered to any
successor trustee.

 

(v)           The Borrower and any Owner of Dedicated CDO Securities shall use
good faith commercially reasonable efforts (x) to obtain a waiver of the
Wachovia negative pledge covenant and (y) to obtain the consent of the trustee
of the Dedicated CDO Securities for the a security interest to be granted in the
right to receive Dedicated CDO Securities Cash Flow up to a maximum amount of
the Obligations.

 


(C)                                  COVENANTS:  THE AGENT AND THE BANKS HEREBY
COVENANT FOR THE BENEFIT OF THE BORROWER AND EACH OWNER OF THE DEDICATED CDO
SECURITIES THAT, THE UPON RECEIPT OF DEDICATED CDO CASH FLOW IN AN AGGREGATE
AMOUNT EQUAL TO THE OBLIGATIONS AND AT THE REQUEST OF THE BORROWER OR THE OWNERS
OF THE DEDICATED CDO SECURITIES, THE AGENT WILL EXECUTE AND DELIVER A DIRECTION,
INSTRUCTION LETTER OR SIMILAR DOCUMENT PROVIDING THAT THE CASH PROCEEDS FROM THE

 

9

--------------------------------------------------------------------------------


 


DEDICATED CDO SECURITIES SHALL BE PAID TO AN ACCOUNT REASONABLY DESIGNATED BY
THE OWNER OF THE DEDICATED CDO SECURITIES AND THE AGENTS ON BEHALF OF THE BANKS
WILL ACKNOWLEDGE THAT THEY HAVE NO FURTHER INTERESTS THEREIN.

 

8.                                      Events of Default; Remedies;
Distribution of Proceeds.

 


(A)                                  EVENTS OF DEFAULT:  IF ANY OF THE FOLLOWING
SHALL OCCUR, IT SHALL CONSTITUTE AN “EVENT OF DEFAULT” (COLLECTIVELY, “EVENTS OF
DEFAULT”):


 


(I)            IF BORROWER OR ANY OWNER OF DEDICATED CDO SECURITIES SHALL FAIL
TO PERFORM ANY COVENANT CONTAINED HEREIN.


 


(II)           IF THE BORROWER OR ANY OWNER OF DEDICATED CDO SECURITIES REVOKES
ANY INSTRUCTION LETTERS OR DELIVERS TO THE TRUSTEE OF ANY DEDICATED CDO
SECURITIES (OR ANY SUCCESSOR TRUSTEE) A NOTICE SEEKING TO REDIRECT ANY DEDICATED
CDO SECURITIES CASH FLOW FROM THE AGENT PRIOR TO THE PAYMENT IN FULL OF THE
OBLIGATIONS.


 


(III)          IN THE EVENT THE TRUSTEE OF ANY DESIGNATED CDO SECURITIES FAILS
TO OBSERVE OR INDICATES AN INTENTION TO DISHONOR ANY OF THE INSTRUCTION LETTERS
AND DELIVERS TO THE OWNER OF DEDICATED CDO SECURITIES THE DEDICATED CDO
SECURITIES CASH FLOW, AND THE OWNER OF DEDICATED CDO SECURITIES FAILS TO USE
BEST COMMERCIALLY REASONABLE EFFORTS TO SEEK TO REMEDY THE TRUSTEE’S FAILURE OR
FAILS TO DELIVER PROMPTLY ANY DEDICATED CDO SECURITIES CASH FLOW RECEIVED TO THE
AGENT.


 


(IV)          TO THE EXTENT OF ANY FRAUD, INTENTIONAL MISREPRESENTATION, OR
WILLFUL MISCONDUCT BY THE BORROWER OR ANY OF THE OWNERS OF DEDICATED CDO
SECURITIES RESULTS IN THE FAILURE OF THE AGENT TO RECEIVE THE DEDICATED CDO
SECURITIES CASH FLOW


 


(V)           IF ANY OF THE OWNERS OF DEDICATED CDO SECURITIES (A) SHALL MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR ADMIT IN WRITING ITS GENERAL
INABILITY TO PAY OR GENERALLY FAIL TO PAY ITS DEBTS AS THEY MATURE OR BECOME
DUE, OR SHALL PETITION OR APPLY FOR THE APPOINTMENT OF A TRUSTEE OR OTHER
CUSTODIAN, LIQUIDATOR OR RECEIVER OF SUCH PERSON OR ANY SUBSTANTIAL PART OF ITS
RESPECTIVE ASSETS (INCLUDING, WITHOUT LIMITATION, ANY DESIGNATED CDO SECURITIES
OR DEDICATED CDO SECURITIES CASH FLOW), (B) SHALL COMMENCE ANY CASE OR OTHER
PROCEEDING RELATING TO SUCH PERSON UNDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, READJUSTMENT OF DEBT, RECEIVERSHIP, DISSOLUTION OR
LIQUIDATION OR SIMILAR LAW OF ANY JURISDICTION, NOW OR HEREAFTER IN EFFECT,
(C) SHALL TAKE ANY ACTION TO AUTHORIZE OR IN FURTHERANCE OF ANY OF THE
FOREGOING, (D) BECOME SUBJECT TO A PETITION OR APPLICATION SEEKING THE
APPOINTMENT OF A TRUSTEE OR OTHER CUSTODIAN, LIQUIDATOR OR RECEIVER OF ANY OF
THE OWNERS OF DEDICATED CDO SECURITIES, OR ANY SUBSTANTIAL PART OF ITS
RESPECTIVE ASSETS (INCLUDING, WITHOUT LIMITATION, ANY DESIGNATED CDO SECURITIES
OR DEDICATED CDO SECURITIES CASH FLOW), OR A CASE OR OTHER PROCEEDING SHALL BE
COMMENCED

 

10

--------------------------------------------------------------------------------

 


 


AGAINST IT OR ANY OF ITS SUBSIDIARIES UNDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION OR
SIMILAR LAW OF ANY JURISDICTION, NOW OR HEREAFTER IN EFFECT, AND SUCH PERSON
SHALL INDICATE ITS APPROVAL THEREOF, CONSENT THERETO OR ACQUIESCENCE THEREIN OR
SUCH PETITION, APPLICATION, CASE OR PROCEEDING SHALL NOT HAVE BEEN DISMISSED
WITHIN SIXTY (60) DAYS FOLLOWING THE FILING OR COMMENCEMENT THEREOF, OR (E)
BECOME SUBJECT TO A DECREE OR ORDER ENTERED APPOINTING ANY TRUSTEE, CUSTODIAN,
LIQUIDATOR OR RECEIVER OR ADJUDICATING ANY OF THE OWNERS OF DEDICATED CDO
SECURITIES BANKRUPT OR INSOLVENT, OR APPROVING A PETITION IN ANY SUCH CASE OR
OTHER PROCEEDING, OR A DECREE OR ORDER FOR RELIEF IS ENTERED IN RESPECT OF ANY
SUCH PERSON IN AN INVOLUNTARY CASE UNDER FEDERAL BANKRUPTCY LAWS AS NOW OR
HEREAFTER CONSTITUTED, PROVIDED, THAT THE EFFECT OF ANY OF THE ACTIONS SET FORTH
IN (A) THROUGH (E) HEREIN IS TO CAUSE THE DEDICATED CDO SECURITIES CASH FLOW TO
BE PAID TO A PARTY OTHER THAN THE AGENT PRIOR TO THE PAYMENT IN FULL OF THE
OBLIGATIONS; PROVIDED FURTHER, THAT IN THE EVENT OF ANY OF THE ACTIONS SET FORTH
IN (A) THROUGH (E) HEREIN, THE AGENT AND THE BANKS SHALL BE PERMITTED TO TAKE
ACTION IN CONNECTION WITH ANY SUCH PROCEEDING (INCLUDING WITHOUT LIMITATION,
PARTICIPATING, AND FILING CLAIMS, IN ANY OWNER OF DEDICATED CDO SECURITIES’
BANKRUPTCY PROCEEDINGS) TO ENFORCE THEIR RIGHTS AND CLAIMS TO THE DEDICATED CDO
SECURITIES CASH FLOWS.


 


(B)                                 REMEDIES:  SUBJECT TO THE NON-RECOURSE
PROVISIONS SET FORTH IN SECTION 13 BELOW:


 


(I)                                     IN THE CASE ANY ONE OR MORE OF THE
EVENTS OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN, AND IN ANY EVENT,
THE AGENT MAY, AND UPON REQUEST OF THE MAJORITY BANKS SHALL, BY NOTICE IN
WRITING TO THE BORROWER DECLARE ALL OBLIGATIONS TO BE, AND THEY SHALL THEREUPON
FORTHWITH BECOME, IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND,
PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY
THE BORROWER; PROVIDED, THAT SOLELY IN THE EVENT OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 8(A)(V) HEREOF (AN INSOLVENCY EVENT), ALL SUCH AMOUNTS
SHALL BECOME IMMEDIATELY DUE AND PAYABLE BY THE OWNER OF THE DEDICATED CDO
SECURITIES THAT IS SUBJECT TO SUCH INSOLVENCY EVENT AUTOMATICALLY AND WITHOUT
ANY REQUIREMENT OF PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND FROM
ANY OF THE BANKS OR THE AGENT.


 


(II)                                  IN THE CASE ANY ONE OR MORE OF THE EVENTS
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AND WHETHER OR NOT THE BANKS
SHALL HAVE ACCELERATED THE MATURITY OF THE LOANS PURSUANT TO SECTION 8(B)(I) OF
THIS AMENDMENT, THE AGENT ON BEHALF OF THE BANKS MAY, AND UPON THE REQUEST OF
THE MAJORITY BANKS SHALL, PROCEED TO PROTECT AND ENFORCE THEIR RIGHTS AND
REMEDIES UNDER THIS AMENDMENT OR THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT BY SUIT IN EQUITY, ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING,
WHETHER FOR SPECIFIC PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS
AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT OR THE TRANSACTION
DOCUMENTS, AND, IF SUCH

 

11

--------------------------------------------------------------------------------



 


AMOUNT SHALL HAVE BECOME DUE, BY DECLARATION OR OTHERWISE, PROCEED TO ENFORCE
THE PAYMENT THEREOF OR ANY OTHER LEGAL OR EQUITABLE RIGHT.  NO REMEDY HEREIN
CONFERRED UPON THE AGENT OR THE HOLDER OF ANY NOTE IS INTENDED TO BE EXCLUSIVE
OF ANY OTHER REMEDY AND EACH AND EVERY REMEDY SHALL BE CUMULATIVE AND SHALL BE
IN ADDITION TO EVERY OTHER REMEDY GIVEN HEREUNDER NOW OR HEREAFTER EXISTING AT
LAW OR IN EQUITY OR BY STATUTE OR ANY OTHER PROVISION OF LAW.  IN THE EVENT THAT
ALL OR ANY PORTION OF THE OBLIGATIONS IS COLLECTED BY OR THROUGH AN
ATTORNEY-AT-LAW, THE BORROWER SHALL PAY ALL COSTS OF COLLECTION INCLUDING, BUT
NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES.


 


(III)                               IN ADDITION TO THE REMEDIES SET FORTH IN (I)
AND (II) HEREIN, IN THE EVENT THAT ANY OF THE DEDICATED CDO SECURITIES CASH
FLOWS FOR ANY REASON WHATSOEVER ARE NOT BEING PAID TO THE AGENT AS CONTEMPLATED
IN THIS AMENDMENT, THE AGENT SHALL BE PERMITTED TO PURSUE ANY AND ALL RIGHTS AND
REMEDIES TO ENFORCE ITS RIGHTS UNDER THIS AMENDMENT.


 


(IV)                              ALL MONIES RECEIVED BY AGENT FROM BORROWER,
THE TRUSTEE OF ANY DEDICATED CDO SECURITIES AND ANY OTHER PERSON OR OBLIGOR
UNDER THE TRANSACTION DOCUMENTS WITH RESPECT TO THE DEDICATED CDO SECURITIES
CASH FLOW PURSUANT HERETO OR TO THE OTHER TRANSACTION DOCUMENTS, WHETHER IN
CONNECTION WITH THE ENFORCEMENT OF THIS AMENDMENT, THE TRANSACTION DOCUMENTS OR
OTHERWISE, SHALL BE DISTRIBUTED FOR APPLICATION AS FOLLOWS:


 

(A)                              FIRST, TO PAYMENT OF, OR (AS THE CASE MAY BE)
THE REIMBURSEMENT OF, THE AGENT FOR OR IN RESPECT OF ALL REASONABLE COSTS,
EXPENSES, AND DISBURSEMENTS  (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES) WHICH SHALL HAVE BEEN INCURRED OR SUSTAINED BY THE AGENT ACTING
IN SUCH CAPACITY UNDER THIS AMENDMENT OR IN SUPPORT OF ANY PROVISION OF ADEQUATE
INDEMNITY TO THE AGENT AGAINST ANY TAXES OR LIENS WHICH BY LAW SHALL HAVE, OR
MAY HAVE, PRIORITY OVER THE RIGHTS OF THE AGENT TO SUCH MONIES, AND PAYMENT OF
ANY OTHER AMOUNTS DUE TO AGENT PURSUANT TO THE TERMS OF THIS AMENDMENT;

 

(B)                                SECOND, TO THE PAYMENT OF DEFAULT INTEREST ON
THE REDUCED PRINCIPAL BALANCE, APPLIED AMONG THE BANKS PRO RATA;

 

(C)                                THIRD, TO THE PAYMENT OF THE REDUCED
PRINCIPAL BALANCE, APPLIED AMONG THE BANKS PRO RATA;

 

(D)                               FOURTH, TO ALL OTHER OBLIGATIONS IN SUCH ORDER
OR PREFERENCE AS THE MAJORITY BANKS SHALL DETERMINE; AND

 

(E)                                 LASTLY, THE EXCESS, IF ANY, SHALL BE
RETURNED TO THE BORROWER OR TO SUCH OTHER PERSONS AS ARE LEGALLY ENTITLED
THERETO.

 

12

--------------------------------------------------------------------------------



 


9.                                       RELEASE OF AGENT AND BANKS.  EACH OF
THE AMENDMENT PARTIES HEREBY FOREVER RELEASES AND DISCHARGES THE AGENT, THE
BANKS, THEIR RESPECTIVE PARENT CORPORATIONS AND ALL OTHER CORPORATIONS AND
ENTITIES AFFILIATED WITH THE AGENT AND/OR BANKS, AND ITS AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS AND REPRESENTATIVES, AND THE
RESPECTIVE HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF EACH OF
THE FOREGOING, FROM ANY AND ALL LIABILITIES, CLAIMS, COUNTERCLAIMS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES OR DEMANDS OF ANY KIND WHATSOEVER IN LAW OR IN
EQUITY, INCLUDING WITHOUT LIMITATION, FROM ANY CLAIMS OR JOINDERS FOR SOLE
LIABILITY, CONTRIBUTION, INDEMNITY OR OTHERWISE, WHICH EXIST AGAINST THEM OR ANY
OF THEM WHICH EACH OF THE AMENDMENT PARTIES HAS, HAD OR MAY HAVE, WHETHER KNOWN
OR UNKNOWN, FORESEEN OR UNFORESEEN, BY REASON OF, RELATING TO, OR ARISING IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY OR PERFORMANCE OF THE
CREDIT AGREEMENT OR THIS AMENDMENT OR ARISING WITH RESPECT TO ANY ACTIONS TAKEN
BY THE AGENT AND/OR BANK RELATED TO THE LOAN DOCUMENTS AND THIS AMENDMENT.  THIS
RELEASE RELATES TO ANY ACTIONS TAKEN BY THE AGENT, AND/OR BANKS ON OR PRIOR TO
THE DATE OF THIS AMENDMENT AND WILL SURVIVE IN PERPETUITY, PROVIDED, THAT IN THE
EVENT THAT THE RELEASES SET FORTH IN SECTION 5 HEREOF ARE LIMITED AS SET FORTH
THEREIN, THE RELEASES SET FORTH IN THIS SECTION 9 SHALL EQUALLY LIMITED.


 


10.                                 INDEMNITY.  THE OBLIGORS AGREE TO INDEMNIFY
EACH OF THE AGENT AND THE BANKS, THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND ATTORNEYS, AND EACH LEGAL ENTITY, IF ANY WHO CONTROLS THE AGENT OR BANK
(COLLECTIVELY, THE “INDEMNIFIED PARTIES”) AND TO HOLD EACH INDEMNIFIED PARTY
HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL FEES OF COUNSEL WITH WHOM ANY
INDEMNIFIED PARTY MAY CONSULT AND ALL EXPENSES OF LITIGATION OR PREPARATION
THEREFORE) WHICH ANY INDEMNIFIED PARTY MAY INCUR OR WHICH MAY BE ASSERTED
AGAINST ANY INDEMNIFIED PARTY IN CONNECTION WITH OR ARISING OUT OF A WILLFUL
BREACH OF THIS AMENDMENT BY THE BORROWER OR THE OWNERS OF DEDICATED CDO
SECURITIES OR IN CONNECTION WITH A DISGORGEMENT AS SET FORTH IN SECTION 11
HEREOF; PROVIDED, HOWEVER, THAT THE FOREGOING INDEMNITY AGREEMENT SHALL NOT
APPLY TO CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES SOLELY ATTRIBUTABLE
TO AN INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE INDEMNITY
CONTAINED IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AMENDMENT AND
PAYMENT OF THE OBLIGATIONS.


 


11.                                 REINSTATEMENT.  (A) NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, IN THE EVENT OF A BANKRUPTCY PROCEEDING IS
COMMENCED FOR ANY OF THE OBLIGORS WITHIN NINETY (90) DAYS OF THE EFFECTIVE DATE
AND, AS A RESULT THEREOF, ANY PORTION OF THE CONSIDERATION SET FORTH IN SECTION
2(B) ABOVE SHALL BE DISGORGED TO THE RELEVANT BANKRUPTCY ESTATE, THEN THE
OBLIGATIONS OF THE OBLIGORS SHALL BE REINSTATED IN AN AMOUNT EQUAL TO (A)
$174,576,404.12 MULTIPLIED BY (B) THE PERCENTAGE EQUAL TO (Y) ANY PORTION OF THE
CONSIDERATION AS SET FORTH IN 2(B) ACTUALLY PAID IS DISGORGED PLUS TO THE EXTENT
SUCH PAYMENT IS NOT YET MADE SUCH RIGHT TO PAYMENT HAS BEEN AVOIDED OR OTHERWISE
DETERMINED BY ORDER OF THE COURT NOT TO BE PAYABLE OR PREVENTED FROM BEING PAID
IN ACCORDANCE WITH THE TERMS HEREOF, DIVIDED BY (Z) $60,000,000.


 


(B)  IF AT ANY TIME ALL OR ANY PART OF ANY PAYMENT MADE TO THE BANKS IN
ACCORDANCE WITH THIS AMENDMENT IS OR MUST BE RESCINDED OR RETURNED BY THE AGENT
OR THE BANKS FOR ANY REASON WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE
INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF ANY OF THE AMENDMENT PARTIES), SUCH
AMOUNTS SHALL, TO THE EXTENT THAT SUCH PAYMENT IS OR MUST BE RESCINDED OR
RETURNED, BE DEEMED TO HAVE CONTINUED IN EXISTENCE, AND SHALL CONTINUE TO BE
EFFECTIVE OR BE REINSTATED WITH RESPECT TO THE BORROWER, AS THE CASE MAY BE, AS
TO SUCH LIABILITIES, ALL AS THOUGH SUCH PAYMENT TO THE AGENT AND THE BANKS HAD
NOT BEEN MADE.

 

13

--------------------------------------------------------------------------------



 


12.                                 ASSIGNMENT.  NOTWITHSTANDING ANYTHING
CONTAINED IN THE LOAN DOCUMENTS TO THE CONTRARY, (I) EACH BANK, INCLUDING AGENT,
SHALL HAVE THE RIGHT TO ASSIGN, TRANSFER, SELL, NEGOTIATE, PLEDGE OR OTHERWISE
HYPOTHECATE ITS LOANS AND ITS RIGHTS UNDER THE LOAN DOCUMENTS AND THIS AMENDMENT
AND RIGHTS HEREUNDER AND ANY OF ITS RIGHTS HEREUNDER TO ANY OTHER PARTY WITH THE
PRIOR WRITTEN CONSENT OF AGENT PROVIDED, HOWEVER, THAT (I) THE PARTIES TO EACH
SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER TO AGENT, FOR ITS APPROVAL AND
ACCEPTANCE, AN ASSIGNMENT AND ASSUMPTION, (II) EACH SUCH ASSIGNMENT SHALL BE OF
A CONSTANT, AND NOT A VARYING, PERCENTAGE OF THE ASSIGNING BANK’S RIGHTS AND
OBLIGATIONS UNDER THIS AMENDMENT, (III) IF THE POTENTIAL ASSIGNEE IS NOT ALREADY
A BANK HEREUNDER, AT LEAST TEN (10) DAYS PRIOR TO THE DATE OF THE ASSIGNMENT,
THE POTENTIAL ASSIGNEE SHALL DELIVER TO AGENT THE FULLY COMPLETED PATRIOT ACT
AND OFAC FORMS REQUIRED BY THE AGENT AND SUCH OTHER INFORMATION AS AGENT SHALL
REQUIRE TO SUCCESSFULLY COMPLETE AGENT’S PATRIOT ACT CUSTOMER IDENTIFICATION
PROCESS AND OFAC REVIEW PROCESS, AND (IV) AGENT SHALL RECEIVE FROM THE ASSIGNING
BANK A PROCESSING FEE OF THREE THOUSAND FIVE HUNDRED DOLLARS ($3,500.00); (II)
UPON SUCH EXECUTION, DELIVERY, APPROVAL AND ACCEPTANCE, AND UPON THE EFFECTIVE
DATE SPECIFIED IN THE APPLICABLE ASSIGNMENT AND ASSUMPTION, (A) THE ASSIGNEE OR
PARTY THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER, AND BORROWER
HEREBY AGREES THAT ALL OF THE RIGHTS AND REMEDIES OF LENDERS IN CONNECTION WITH
THE INTEREST SO ASSIGNED SHALL BE ENFORCEABLE BY AN ASSIGNEE WITH THE SAME FORCE
AND EFFECT AND TO THE SAME EXTENT AS THE SAME WOULD HAVE BEEN ENFORCEABLE BUT
FOR SUCH ASSIGNMENT, AND (B) THE ASSIGNING BANK THEREUNDER SHALL, TO THE EXTENT
THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT PURSUANT TO SUCH
ASSIGNMENT AND ASSUMPTION, RELINQUISH ITS RIGHTS AND BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.


 


13.                                 NON-RECOURSE PROVISIONS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AMENDMENT (INCLUDING IN SECTION 11), THE BANKS AND
THE AGENT SHALL LOOK SOLELY TO THE DEDICATED CDO CASH FLOWS FOR THE PAYMENT OF
THE OBLIGATIONS AND SHALL HAVE NO RECOURSE AGAINST THE OBLIGORS UNDER THIS
AMENDMENT OR THE CREDIT AGREEMENT .  NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED HEREIN SHALL LIMIT THE BANK’S RECOURSE OR REMEDIES AGAINST ANY PERSON
WITH RESPECT TO THE PAYMENT OF THE DEDICATED CDO SECURITIES CASH FLOW.


 


14.                                 EXPENSES.  THE BORROWER AND THE OWNERS OF
DEDICATED CDO SECURITIES AGREE TO REIMBURSE THE BANK AT ALL TIMES FOR THE FULL
AND TIMELY PAYMENT ON DEMAND OF ALL ATTORNEYS’ FEES, COURT COSTS, AND OTHER
LEGAL EXPENSES AND ALL OTHER COSTS AND EXPENSES OF ANY KIND WHICH THE AGENT MAY
AT ANY TIME PAY OR INCUR IN ATTEMPTING TO COLLECT OR ENFORCE THE OBLIGATIONS
UNDER THE CREDIT AGREEMENT (COLLECTIVELY, THE “EXPENSES”).  TO THE EXTENT THAT
THE AGENT HAS NOT BEEN REIMBURSED FOR ANY EXPENSES, EACH BANK SEVERALLY AGREES
TO PAY TO THE AGENT SUCH BANK’S RATABLE SHARE (AS DETERMINED BASED UPON
OUTSTANDING LOANS) OF THE AMOUNT OF SUCH EXPENSES.


 


15.                                 SURVIVAL OF COVENANTS.  EACH OF THE
COVENANTS CONTAINED HEREIN SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY THE BANKS
AND THE AGENT, AND SHALL SURVIVE THE EFFECTIVE DATE AND CONTINUE IN FULL FORCE
AND EFFECT SO LONG AS THE LOANS REMAIN OUTSTANDING.  THE INDEMNIFICATION
OBLIGATIONS OF THE BORROWER PROVIDED HEREIN SHALL SURVIVE THE PAYMENT OF THE
LOANS.


 


16.                                 JOINDER AGREEMENTS.  UPON THE EFFECTIVE
DATE, THE JOINDER AGREEMENTS DATED AS OF DECEMBER 24, 2008 EXECUTED BY EACH OF
GKK 2 HAROLD MEZZ LLC, GKK 292 MADISON MEZZ

 

14

--------------------------------------------------------------------------------



 


LLC AND GKK 885 THIRD MEZZ LLC (COLLECTIVELY, THE “JOINDER PARTIES”) SHALL BE OF
NO FURTHER FORCE AND EFFECT AND THE JOINDER PARTIES RELEASED.


 


17.                                 REAFFIRMATIONS.  OBLIGORS ACKNOWLEDGE,
REAFFIRM AND AGREE THAT PRIOR TO THE EFFECTIVE DATE:


 


(A)                                  THAT THE LOAN DOCUMENTS CONSTITUTE VALID
AND LEGALLY BINDING OBLIGATIONS OF EACH OF THE OBLIGORS PARTY THERETO, AND THAT
EACH OF THE LOAN DOCUMENTS IS ENFORCEABLE AGAINST EACH OF THE OBLIGORS PARTY
THERETO, IN ACCORDANCE WITH THEIR TERMS OR AT LAW AND EQUITY, AS THE CASE MAY
BE.


 


(B)                                 THAT THE BORROWER HAS NO DEFENSES, SETOFFS,
CLAIMS, COUNTERCLAIMS OR CAUSES OF ACTION OF ANY KIND OR NATURE WHATSOEVER WITH
RESPECT TO ANY OF THE OBLIGATIONS UNDER THE LOAN DOCUMENTS, OR WITH RESPECT TO
ANY OTHER DOCUMENTS OR INSTRUMENTS NOW OR HERETOFORE EVIDENCING, SECURING OR IN
ANY WAY RELATING TO ANY OF THE OBLIGATIONS UNDER THE LOAN DOCUMENTS; AND THE
BORROWER HEREBY EXPRESSLY WAIVES, RELEASES AND RELINQUISHES ANY AND ALL SUCH
DEFENSES, SETOFFS, CLAIMS, COUNTERCLAIMS AND CAUSES OF ACTION EXISTING AS OF THE
DATE OF THIS AGREEMENT.


 


18.                                 INTEGRATION.  IN THE EVENT THERE ARE ANY
INCONSISTENCIES BETWEEN ANY LOAN DOCUMENTS AND THIS AMENDMENT, THEN THE TERMS OF
THIS AMENDMENT SHALL PREVAIL.  THE TERMS AND PROVISIONS OF THIS AMENDMENT
(INCLUDING, WITHOUT LIMITATION, THE DEFINITIONS OF THE CAPITALIZED TERMS WHICH
ARE DEFINED HEREIN) SHALL BE INCORPORATED INTO EACH OF THE LOAN DOCUMENTS.


 


19.                                 CONFIDENTIALITY.  THE AMENDMENT PARTIES
AGREE THAT THE TERMS OF THE SETTLEMENT AND COMPROMISE DESCRIBED IN THIS
AMENDMENT ARE CONFIDENTIAL AND SHALL REMAIN CONFIDENTIAL AND EACH OF THE
AMENDMENT PARTIES AGREES THAT SUCH TERMS SHALL NOT BE DISCLOSED BY ANY OF THE
AMENDMENT PARTIES TO ANY OTHER PERSON UNLESS OTHERWISE AUTHORIZED BY AGENT OR
EXCEPT TO THE EXTENT THAT IT IS NECESSARY TO DO SO IN WORKING WITH LEGAL
COUNSEL, AUDITORS, TAXING AUTHORITIES OR OTHER GOVERNMENTAL AGENCIES OR
REGULATORY BODIES OR IN ORDER TO COMPLY WITH ANY APPLICABLE FEDERAL OR STATE
LAWS INCLUDING, WITHOUT LIMITATION, FEDERAL SECURITIES LAWS APPLICABLE TO THE
BORROWER OR ANY AFFILIATE THEREOF, OR PURSUANT TO ANY GOVERNMENTAL OR REGULATORY
REQUEST OR IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT OR ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT,
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS
HEREUNDER OR THEREUNDER.


 


20.                                 AGENT INDEMNITIES FROM BANKS.  EACH BANK
AGREES TO SEVERALLY INDEMNIFY THE AGENT, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS AND ATTORNEYS, AND EACH LEGAL ENTITY, WHO CONTROLS THE AGENT OR BANK
(COLLECTIVELY, THE “AGENT INDEMNIFIED PARTIES”) AND TO HOLD EACH AGENT
INDEMNIFIED PARTY HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES, AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL FEES OF COUNSEL
WITH WHOM ANY AGENT INDEMNIFIED PARTY MAY CONSULT AND ALL EXPENSES OF LITIGATION
OR PREPARATION THEREFOR) WHICH ANY AGENT INDEMNIFIED PARTY MAY INCUR OR WHICH
MAY BE ASSERTED AGAINST ANY AGENT INDEMNIFIED PARTY IN CONNECTION WITH OR
ARISING OUT OF THE MATTERS REFERRED TO IN THIS AMENDMENT, THE OUTSTANDING LETTER
OF CREDIT OR IN THE OTHER LOAN DOCUMENTS BY ANY PERSON, ENTITY OR GOVERNMENTAL
AUTHORITY (INCLUDING ANY PERSON OR ENTITY CLAIMING DERIVATIVELY ON BEHALF OF ANY
OBLIGOR) IN AN AMOUNT EQUAL TO SUCH BANK’S RATABLE SHARE (AS DETERMINED BASED
UPON OUTSTANDING LOANS) OF SUCH CLAIMS, DAMAGES, LOSSES, LIABILITIES, AND
EXPENSES, WHETHER (A) ARISING FROM OR INCURRED IN CONNECTION WITH ANY BREACH OF
A REPRESENTATION, WARRANTY OR COVENANT BY THE OBLIGOR,

 

15

--------------------------------------------------------------------------------



 


(B) ARISING OUT OF OR RESULTING FROM ANY SUIT, ACTION, CLAIM, PROCEEDING OR
GOVERNMENTAL INVESTIGATION, PENDING OR THREATENED, WHETHER BASED ON COURT OR
GOVERNMENTAL AUTHORITY, OR (C) ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE
OUTSTANDING LETTER OF CREDIT OR ANY LOAN DOCUMENT; PROVIDED, HOWEVER, THAT THE
FOREGOING INDEMNITY AGREEMENT SHALL NOT APPLY TO CLAIMS, DAMAGES, LOSSES,
LIABILITIES AND EXPENSES SOLELY ATTRIBUTABLE TO AN AGENT INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE INDEMNITY AGREEMENT CONTAINED IN
THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AMENDMENT OR THE OUTSTANDING
LETTER OF CREDIT, PAYMENT OF THE OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
ASSIGNMENT OF ANY RIGHTS HEREUNDER BY THE AGENT OR BANKS.


 


21.                                 MISCELLANEOUS.


 


(A)                                  THIS AMENDMENT IS A CONTRACT UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SUCH STATE.  THE AMENDMENT PARTIES AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AMENDMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR GUARANTORS
BY MAIL AT THE ADDRESS SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  NOTHING
CONTAINED HEREIN, HOWEVER, SHALL PREVENT AGENT OR ANY BANK FROM BRINGING ANY
SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS UNDER THIS AMENDMENT OR THE
OTHER TRANSACTION DOCUMENTS WITHIN ANY OTHER STATE.  EACH OF THE AMENDMENT
PARTIES HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE. OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.


 


(B)                                 THE BORROWER SHALL REIMBURSE THE AGENT FOR
ALL EXPENSES FOR WHICH THE AGENT IS ENTITLED TO BE REIMBURSED AS SET FORTH IN
SECTION 6(C), INCLUDING WITHOUT LIMITATION THE FEES OF COUNSEL FOR THE AGENT IN
CONNECTION WITH THIS AMENDMENT.


 


(C)                                  EACH AND EVERY ONE OF THE TERMS AND
PROVISIONS OF THIS AMENDMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE BORROWER, THE BANKS AND THE AGENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.


 


(D)                                 THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AS AGAINST
ANY PARTY WHOSE SIGNATURE APPEARS THEREON, AND ALL OF WHICH SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.


 


(E)                                  THIS AMENDMENT, THE OTHER TRANSACTION
DOCUMENTS AND THE OTHER LOAN DOCUMENTS EXPRESS THE ENTIRE UNDERSTANDING OF THE
PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  NEITHER THIS
AMENDMENT NOR ANY TERM HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED,
EXCEPT AS PROVIDED IN SECTION 27 OF THE CREDIT AGREEMENT.


 


(F)                                    THE PROVISIONS OF THIS AMENDMENT ARE
SEVERABLE, AND IF ANY ONE CLAUSE OR

 

16

--------------------------------------------------------------------------------



 


PROVISION HEREOF SHALL BE HELD INVALID OR UNENFORCEABLE IN WHOLE OR IN PART IN
ANY JURISDICTION, THEN SUCH INVALIDITY OR UNENFORCEABILITY SHALL AFFECT ONLY
SUCH CLAUSE OR PROVISION, OR PART THEREOF, IN SUCH JURISDICTION, AND SHALL NOT
IN ANY MANNER AFFECT SUCH CLAUSE OR PROVISION IN ANY OTHER JURISDICTION, OR ANY
OTHER CLAUSE OR PROVISION OF THIS AMENDMENT IN ANY JURISDICTION.


 


(G)                                 EXCEPT AS MAY OTHERWISE BE EXPRESSLY SET
FORTH HEREIN, THE EXECUTION AND DELIVERY OF THIS AMENDMENT SHALL NOT BE
CONSTRUED TO ESTABLISH A COURSE OF CONDUCT OR IMPLY THAT ANY OTHER, FUTURE OR
FURTHER WAIVERS, CONSENTS OR FORBEARANCE SHALL BE CONSIDERED, PROVIDED OR AGREED
TO.


 


(H)                                 THE PARTIES HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE CONCERNING OR ARISING UNDER THIS AGREEMENT TRIABLE OF
RIGHT BY JURY, AND WAIVE ANY RIGHT TO A TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT, ANY
COMMUNICATIONS OR NEGOTIATIONS.  THIS WAIVER OF THE RIGHT TO A TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY THE PARTIES, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE OR EXIST.  EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS AGREEMENT IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY THE OTHER PARTY.


 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

WITNESS:

GKK CAPITAL LP

 

 

 

 

 

 

 

By: Gramercy Capital Corp., on behalf of

 

 

itself and as its sole general partner

 

 

 

 

 

 

By:

/s/ Kate Rivera

 

      By:

/s/ Roger M. Cozzi

 

Name: Kate Rivera

 

 

Name: Roger M. Cozzi

 

 

 

Title: Chief Executive Officer

 

18

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

 

 

KEY BANK NATIONAL ASSOCIATION,
individually and as Agent

 

 

 

 

 

 

 

 

By:

/s/ Gregory W. Lane

 

 

Name:

Gregory W. Lane

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

 

 

 

 

 

 

RAYMOND JAMES BANK, FSB

 

 

 

 

 

 

 

 

By:

/s/ Kathy Bennett

 

 

Name:

Kathy Bennett

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

/s/ Michael M. Belhart

 

Name:

Michael M. Belhart

 

Title:

Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

MORGAN STANLEY SENIOR
FUNDING, INC.

 

 

 

By:

/s/ Thomas Doster

 

Name:

Thomas Doster

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

By:

/s/ Craig V. Koshkarian

 

Name:

Craig V. Koshkarian

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

ACCEPTED AND AGREED BY

 

GUARANTORS AS FOLLOWS:

 

 

 

GKK MADISON INVESTMENT LLC

 

 

 

By:

  /s/ Robert R. Foley

 

Name: Robert R. Foley

 

Title: Chief Operating Officer

 

 

 

GRAMERCY INVESTMENT TRUST

 

 

 

By:

  /s/ Robert R. Foley

 

Name: Robert R. Foley

 

Title: Chief Operating Officer

 

 

 

GRAMERCY INVESTMENT QRS CORP.

 

 

 

By:

  /s/ Robert R. Foley

 

Name: Robert R. Foley

 

Title: Chief Operating Officer

 

 

 

GRAMERCY INVESTMENT QRS II CORP.

 

 

 

By:

  /s/ Robert R. Foley

 

Name: Robert R. Foley

 

Title: Chief Operating Officer

 

 

 

GRAMERCY INVESTMENT QRS S1 CORP.

 

 

 

By:

  /s/ Robert R. Foley

 

Name: Robert R. Foley

 

Title: Chief Operating Officer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

GKK 2 HERALD MEZZ LLC

 

 

 

By: GKK 2 Herald Junior Mezz LLC, its member

 

 

 

By: GKK 2 Herald Sub Junior Mezz LLC, its member

 

 

 

By: GKK 2 Herald Manager LLC, its manager

 

 

 

By: GKK Capital LP, its sole member

 

 

 

By: Gramercy Capital Corp., its general partner

 

 

 

By:

/s/ Roger M. Cozzi

 

Name:

Roger M. Cozzi

 

Title:

Chief Executive Officer

 

 

 

GKK 292 MADISON MEZZ LLC

 

 

 

By: GKK 292 Madison Junior Mezz LLC, its member

 

 

 

By: GKK 292 Madison Manager LLC, its manager

 

 

 

By: GKK Capital LP, its sole member

 

 

 

By: Gramercy Capital Corp., its general partner

 

 

 

By:

/s/ Roger M. Cozzi

 

Name:

Roger M. Cozzi

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO AMENDMENT AND COMPROMISE AGREEMENT]

 

 

GKK 885 THIRD MEZZ LLC

 

 

 

By: GKK 885 Third Junior Mezz LLC, its member

 

 

 

By: GKK 885 Third Manager LLC, its manager

 

 

 

By: GKK Capital LP, its sole member

 

 

 

By: Gramercy Capital Corp., its general partner

 

 

 

By:

/s/ Roger M. Cozzi

 

Name:

Roger M. Cozzi

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------